--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXTENSION AGREEMENT
 
THIS  AGREEMENT  is effective as of May 31, 2011 (the “Effective Date”).
AMONG:
 
GEOXPLOR CORP., a corporation incorporated under the laws of Nevada and having
an office at 3655 West Anthem Way, Anthem, Arizona, 85086
 
("GeoXplor")
 
AND:
 
FIRST LIBERTY POWER CORP., a corporation incorporated under the laws of Nevada
and having an office at Suite 300, 7251 W. Lake Mead Blvd., Las Vegas, NV, 89128
 
("FLPC")
 
AND:
 
NEW AMERICA ENERGY CORP., a corporation incorporated under the laws of Nevada
and having an office at 5614C Burbank Road SE, Calgary, Alberta, T2H 1Z4, Canada
 
("NECA")
 
WHEREAS:
 
A.  
Effective February 3, 2011, GeoXplor and NECA entered into an option agreement
as attached hereto as Exhibit “A” (the “Option Agreement”); and

 
B.  
Effective February 3, 2011, FLPC, GeoXplor and NECA entered into an assignment
agreement as attached hereto as Exhibit “B” (the “Assignment Agreement”); and

 
C.  
FLPC, GeoXplor and NECA wish to extend the terms of the Option Agreement and the
Assignment Agreement for a period of 120 days  from the Effective Date of this
Agreement (the “Extension Period”) and to make further provisions under this
Agreement that will grant the right to GeoXplor to offer the properties as
detailed in the Option Agreement and the Assignment Agreement to an
independent  third party for option, purchase or such other transaction  as may
be negotiated by GeoXplor during the time of the Extension Period.

 
NOW THEREFORE in consideration of the premises and mutual covenants and
agreements herein contained, the parties agree as follows:
 
SECTION 1. – EXTENSION
 
1.1  
GeoXplor, hereby grants to NECA  and FLPC an extension on the Option Agreement
and the Assignment Agreement  for a period not to exceed 120 days from May 31,
2011 unless further negotiated;



1.2           In consideration of the extension, GeoXplor shall have the right
to offer the properties described more particularly in the Option Agreement and
the Assignment Agreement to independent third parties should they determine it
is in the best interests of GeoXplor to make such offer;
 
 
1

--------------------------------------------------------------------------------

 

1.3           Should GeoXplor receive an acceptable offer for the properties
from an independent third party then this Extension Agreement, the Option
Agreement and the Assignment Agreement shall be null and void and GeoXplor shall
have the right to enter into an agreement with an independent third party and
FLPC and NECA shall have no further payment obligations and no further rights or
interests in and to the properties
 
SECTION 2. - CONFIDENTIALITY
 
2.1           All matters concerning the execution and contents of this
Agreement and the Property shall be treated as and kept confidential by the
parties and there shall be no public release of any information concerning the
Property, except as required by applicable securities laws, the rules of any
stock exchange on which a party's shares are listed or other applicable laws or
regulations, without the prior written consent of the other party, such consent
not to be unreasonably withheld. Notwithstanding the foregoing, the parties are
entitled to disclose confidential information to prospective investors or
lenders, who shall be required to keep all such confidential information
confidential.
 
SECTION 3 - GENERAL
 
3.1           Binding.  This Agreement inures to the benefit of and binds the
parties and their respective successors and permitted assigns.
 
3.2           Further Assurances.  Each party shall from time to time promptly
execute and deliver all further documents and take all further action reasonably
necessary or desirable to give effect to the terms and intent of this Agreement.
 
3.3           Amendment.  No amendment, supplement or restatement of any term of
this Agreement is binding unless it is in writing and signed by all parties.
 
3.4           Notice.  Any notice or other communication required or permitted
to be given under this Agreement must be in writing and shall be effectively
given if delivered personally or by overnight courier or if sent by fax,
addressed in the case of notice to GeoXplor, NECA, or FLPC, as the case may be,
to its address set out on the first page of this Agreement. Any notice or other
communication so given is deemed conclusively to have been given and received on
the day of delivery when so personally delivered, on the day following the
sending thereof by overnight courier.
 
3.5           Counterparts. This Agreement may be executed by facsimile and in
any number of counterparts, each of which shall constitute one and the same
agreement.
 
3.6           Severability. If any term of this Agreement is or becomes illegal,
invalid or unenforceable, that term shall not affect the legality, validity or
enforceability of the remaining terms of this Agreement.
 
3.7           Schedules. The schedules referenced herein and attached to this
Agreement, are incorporated into and form part of this Agreement.
 
3.8Time. Time is of the essence of this Agreement.
 
3.9           Governing Law. This Agreement shall be governed by and shall be
construed and interpreted in accordance with the laws of the State of Nevada.
 
 
2

--------------------------------------------------------------------------------

 
 
3.10           Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter herein and supersedes all
prior arrangements, negotiations, discussions, undertakings, representations,
warranties and understandings, whether written or verbal.
 
(END OF PAGE)

 
3

--------------------------------------------------------------------------------

 
The parties hereto intending to be legally bound have executed this Agreement as
of the date and year first written above.


GEOXPLOR CORP.

 
Per:/s/ Clive
Ashworth                                                                                     
Authorized Signatory




FIRST LIBERTY POWER CORP.




Per:/s/ Donald
Nicholson                                                                           
Authorized Signatory




NEW AMERICA ENERGY CORP.




Per:/s/ Rick
Walchuk                                                                                     
Authorized Signatory

 
4

--------------------------------------------------------------------------------

 
SCHEDULE “A”
 
AGREEMENT
 
THIS AGREEMENT made as of February 3, 2011
AMONG:
 
GEOXPLOR CORP., a corporation incorporated under the laws of Nevada and having
an office at 3655 West Anthem Way, Anthem, Arizona, 85086
 
("GeoXplor")
 
AND:
 
FIRST LIBERTY POWER CORP., a corporation incorporated under the laws of Nevada
and having an office at Suite 300, 7251 W. Lake Mead Blvd., Las Vegas, NV, 89128
 
("FLPC")
 
AND:
 
NEW AMERICA ENERGY CORP., a corporation incorporated under the laws of Nevada
and having an office at 5614C Burbank Road SE, Calgary, Alberta, T2H 1Z4, Canada
 
("NECA")
 
WHEREAS:
 
A.  
GeoXplor and FLPC are parties to an option agreement dated December 24, 2009
(the “Original Property Agreement”) pursuant to which GeoXplor granted FLPC an
option to acquire a 100% interest in certain unpatented mining claims in San
Juan County, Utah, more particularly described in Exhibit “A” attached hereto
(the “Property”);

 
B.  
FLPC wishes to transfer its rights in the Original Property Agreement and the
Property to NECA in accordance with the terms of this Agreement and to supersede
the Original Property Agreement and substitute therefore a new agreement between
GeoXplor and NECA in the form attached hereto as Exhibit “B” (the “Option
Agreement”); and

 
C.  
Subject to the completion of the obligations of NECA under this Agreement,
GeoXplor and FLPC wish to cancel the Original Property Agreement with no further
obligations to either party thereunder and substitute therefore the terms of the
Option Agreement which will control the rights between the parties hereto.

 
NOW THEREFORE in consideration of the premises and mutual covenants and
agreements herein contained, the parties agree as follows:

 
5

--------------------------------------------------------------------------------

 
SECTION 1. - INTERPRETATION 1.1 Definitions. In this Agreement:
 
(a)  
"Mineral Exploration and Development Testing" shall include those activities
that NECA, in its sole judgment and discretion, may deem advisable for the
purpose of ascertaining any facts relating to the occurrence, nature and extent
of Vanadium & Uranium and related Vanadium & Uranium compounds or mineralization
in and under the Property and the metallurgical and physical properties of such
minerals; including, but not limited to, surface trenching, excavations,
geophysical and geochemical surveys, drilling, the sinking of shafts for bulk
sampling, and further including the right to use the surface for access, to
place and use facilities on the surface and to use water and other surface
resources that may be useful or convenient in connection with such
activities.  Mineral Exploration and Development Testing shall specifically
include such testing as may be required for filings with any applicable stock
exchange.



(b)  
“Shares” means fully paid and non-assessable common shares in the capital of
NECA, issued pursuant to exemptions from registration and prospectus
requirements contained in the United States Securities Act of 1933 and the rules
and regulations promulgated thereunder, which Shares shall contain such
restrictive legends regarding applicable hold periods as required by such
securities laws.



(c)  
“Dollar(s)” or “$” shall mean currency of the United States.

 
SECTION 2. - REPRESENTATIONS AND WARRANTIES
 
2.1           NECA hereby represents and warrants to FLPC and GeoXplor that:
 
(a)  
it is a corporation duly incorporated and organized and validly existing under
the State of Nevada;

 
(b)  
it has full corporate power, authority and capacity to enter into this Agreement
and to carry out its obligations under this Agreement and is qualified to carry
on business in its jurisdiction of incorporation;

 
(c)  
it has been duly authorized to enter into, and to carry out its obligations
under, this Agreement and no obligation of it in this Agreement conflicts with
or will result in the breach of any term in:

 
(i) its notice of articles or articles; or
 
(ii) any other agreement to which it is a party.
 
2.2           FLPC hereby represents and warrants to NECA and GeoXplor that:
 
(a)  
it is a corporation duly incorporated and organized and validly existing under
the State of Nevada;

 
(b)  
it has full corporate power, authority and capacity to enter into this Agreement
and to carry out its obligations under this Agreement and is qualified to carry
on business in its jurisdiction of incorporation;

 



 
6

--------------------------------------------------------------------------------

 
 
(c)  
it has been duly authorized to enter into, and to carry out its obligations
under, this Agreement and no obligation of it in this Agreement conflicts with
or will result in the breach of any term in:

 
(i) its notice of articles or articles; or
 
(ii) any other agreement to which it is a party.


 
(d)
FLPC represents and warrants to NECA that it is an “accredited” investor as that
term is defined in Rule 501 of Regulation D promulgated under the United States
Securities Act of 1933, as amended, and acknowledges and agrees that the Shares
will be issued in accordance with all applicable securities laws and will be
subject to hold periods and restrictions on resale in accordance with applicable
securities laws and it is FLPC’s responsibility to determine what those hold
periods and restrictions are before selling or otherwise transferring any
Shares.

 
2.3           GeoXplor hereby represents and warrants to NECA and FLPC that:
 
(a)  
it is a corporation duly incorporated and organized and validly existing under
the State of Nevada;

 
(b)  
it has full corporate power, authority and capacity to enter into this Agreement
and to carry out its obligations under this Agreement and is qualified to carry
on business in its jurisdiction of incorporation;

 
(c)  
it has been duly authorized to enter into, and to carry out its obligations
under, this Agreement and no obligation of it in this Agreement conflicts with
or will result in the breach of any term in:

 
(iii) its notice of articles or articles; or
 
(iv) any other agreement to which it is a party.
 
2.4           Each party's representations and warranties set out above will be
relied on by the other party in entering into the Agreement and shall survive
the execution and delivery of the Agreement. Each Party shall indemnify and hold
harmless the other party for any loss, cost, expense, claim or damage, including
legal fees and disbursements, suffered or incurred by the other party at any
time as a result of any misrepresentation or breach of warranty arising under
the Agreement.
 
SECTION 3. – GRANT AND PAYMENTS
 
3.1           FLPC, with the consent of GeoXplor, hereby grants to NECA the sole
and exclusive option to acquire (subject to the paramount title of the United
States) all of FLPC right, title and interest in the Property, and GeoXplor
hereby grants to NECA those rights more particularly described in the Option
Agreement.
 
3.2           In consideration of the transfer of the rights to the Option by
FLPC, NECA will pay FLPC the following amounts:

 
7

--------------------------------------------------------------------------------

 
 
(a) $10,000 on the execution of this Agreement;
 
(b) $33,333 within 120 days of the execution of this Agreement;
 
(c) $33,333 within 240 days of the execution of this Agreement; and
 
(d) $33,334 within 360 days of the execution of this Agreement.


3.3           As additional consideration, NECA shall (1) issue 500,000 shares
of its common stock to FLPC (the “Shares”), subject to such conditions as may be
imposed by the rules and regulations of the United States Securities and
Exchange Commission, and shall deliver a certificate of such shares to FLPC
within ________ days from and after the execution of this Agreement and (2)
convey to FLPC a one-half of one percent (0.5%) Net Value Royalty, as defined in
the attached Option Agreement, at such time as it completes its obligations
under this Agreement and the Option Agreement.
 
3.4           NECA will have the right to terminate this Agreement at any time
up to the date of the final payment by giving notice in writing of such
termination to FLPC, and in the event of such termination, this Agreement and
the Option Agreement will be of no further force and effect and the Original
Agreement shall control the rights and obligations between FLPC and GeoXplor.
 
3.5           GeoXplor hereby waives its rights under Section 2(c)(3) of the
Original Property Agreement; provided, however, if NECA does not complete its
obligations under this Agreement and the Original Agreement controls as provided
in Section 3.4, the provisions of Section 2(c)(3) and all other provisions of
the Original Agreement shall apply.
 
SECTION 4. - CONFIDENTIALITY
 
4.1           All matters concerning the execution and contents of this
Agreement and the Property shall be treated as and kept confidential by the
parties and there shall be no public release of any information concerning the
Property, except as required by applicable securities laws, the rules of any
stock exchange on which a party's shares are listed or other applicable laws or
regulations, without the prior written consent of the other party, such consent
not to be unreasonably withheld. Notwithstanding the foregoing, the parties are
entitled to disclose confidential information to prospective investors or
lenders, who shall be required to keep all such confidential information
confidential.
 
SECTION 5. - TERMINATION
 
5.1           In addition to any other termination provisions contained in this
Agreement, this Agreement and the Option Agreement shall terminate if NECA
should be in default in performing any requirement herein set forth and has
failed to cure such default within 30 days after the receipt of a notice of
default by GeoXplor.  If any default exists under the terms of the Original
Agreement during the term of this Agreement, in addition to any notice provided
by GeoXplor to FLPC, notice shall be provided to NECA.


SECTION 6 - OPERATOR
 
6.1During the term of this Agreement, GeoXplor shall be the operator for
purposes of developing and executing exploration programs on the Property under
budgets and plans of operation developed with the participation of NECA.
 
 
8

--------------------------------------------------------------------------------

 
SECTION 7 - GENERAL
 
7.1           Assignment.  Any assignment of any rights under this Agreement,
the Option Agreement or in the Property shall be effected by delivering notice
to that effect to the other parties provided the assignee agrees in writing to
be bound by the terms of this Agreement and the Option Agreement. No party shall
be entitled to assign this Agreement or any rights hereunder in the Property
without the prior written consent of the other party, such consent not to be
unreasonably withheld. For greater certainty, nothing herein shall prevent any
party from entering into any corporate reorganization, merger, amalgamation,
takeover bid, plan of arrangement, or any other such corporate transaction which
has the effect of, directly or indirectly, selling, assigning, transferring, or
otherwise disposing of all or a part of the rights under this Agreement to a
purchaser.
 
7.2           Binding.  This Agreement inures to the benefit of and binds the
parties and their respective successors and permitted assigns.
 
7.3           Further Assurances.  Each party shall from time to time promptly
execute and deliver all further documents and take all further action reasonably
necessary or desirable to give effect to the terms and intent of this Agreement.
 
7.4           Amendment.  No amendment, supplement or restatement of any term of
this Agreement is binding unless it is in writing and signed by both parties.
 
7.5           Notice.  Any notice or other communication required or permitted
to be given under this Agreement must be in writing and shall be effectively
given if delivered personally or by overnight courier or if sent by fax,
addressed in the case of notice to Aldrin, Ryanwood or Universal, as the case
may be, to its address set out on the first page of this Agreement. Any notice
or other communication so given is deemed conclusively to have been given and
received on the day of delivery when so personally delivered, on the day
following the sending thereof by overnight courier.
 
7.6           Counterparts. This Agreement may be executed by facsimile and in
any number of counterparts, each of which shall constitute one and the same
agreement.
 
7.7           Severability. If any term of this Agreement is or becomes illegal,
invalid or unenforceable, that term shall not affect the legality, validity or
enforceability of the remaining terms of this Agreement.
 
7.8           Schedules. The schedules referenced herein and attached to this
Agreement, are incorporated into and form part of this Agreement.
 
7.9Time. Time is of the essence of this Agreement.
 
7.10           Governing Law. This Agreement shall be governed by and shall be
construed and interpreted in accordance with the laws of the State of Nevada.
 
7.11           Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter herein and supersedes all
prior arrangements, negotiations, discussions, undertakings, representations,
warranties and understandings, whether written or verbal.
 
(END OF PAGE)

 
9

--------------------------------------------------------------------------------

 
The parties hereto intending to be legally bound have executed this Agreement as
of the date and year first written above.


GEOXPLOR CORP.




Per:/s/ Clive
Ashworth                                                                                     
Authorized Signatory




FIRST LIBERTY POWER CORP.




Per:/s/ Donald
Nicholson                                                                           
Authorized Signatory




NEW AMERICA ENERGY CORP.




Per:/s/ Rick
Walchuk                                                                                     
Authorized Signatory

 
10

--------------------------------------------------------------------------------

 
SCHEDULE B
OPTION AGREEMENT


BY THIS OPTION AGREEMENT


Effective as of February 3, 2011 (the “Effective Date”),


by and between GeoXplor CORP., a Nevada corporation, whose address is 3655 West
Anthem Way, Anthem, Arizona 85086 (“GeoXplor”),


and


NEW AMERICA ENERGY CORP., a Nevada corporation whose address is 5614C Burbank
Road SE, Calgary, Alberta, T2H 1Z4, Canada (“NECA”).




GeoXplor, in consideration of the agreements set forth herein, has granted
certain rights to NECA under the following terms and conditions:


1.           Grant; Definitions


a.           Exploration License – GeoXplor hereby grants to NECA an exclusive
license to enter upon the "Property" together with the right to conduct "Mineral
Exploration" during a five-year evaluation and due diligence term.


b.           Definitions - The words and phrases used in this Agreement shall
have the following meanings:


(1)           The "Property" shall include those certain unpatented mining
claims situated in San Juan County, Utah, and more particularly described in
Exhibit “A” attached hereto.


(2)           "Mineral Exploration and Development Testing" shall include those
activities that NECA, in its sole judgment and discretion, may deem advisable
for the purpose of ascertaining any facts relating to the occurrence, nature and
extent of Vanadium & Uranium and related Vanadium & Uranium compounds or
mineralization in and under the Property and the metallurgical and physical
properties of such minerals; including, but not limited to, surface trenching,
excavations, geophysical and geochemical surveys, drilling, the sinking of
shafts for bulk sampling, and further including the right to use the surface for
access, to place and use facilities on the surface and to use water and other
surface resources that may be useful or convenient in connection with such
activities.  Mineral Exploration and Development Testing shall specifically
include such testing as may be required for filings with any applicable stock
exchange.

 
11

--------------------------------------------------------------------------------

 
(3)           “Shares” means fully paid and non-assessable common shares in the
capital of NECA, issued pursuant to exemptions from registration and prospectus
requirements contained in the United States Securities Act of 1933 and the rules
and regulations promulgated thereunder, which Shares shall contain such
restrictive legends regarding applicable hold periods as required by such
securities laws.


(4)           “Dollar(s)” or “$” shall mean currency of the United States.


c.           Transfer of Title – Upon NECA’s completion of its obligations under
subsections a and b of Section 2 and subsection f of Section 4, GeoXplor shall
transfer title of the Property to NECA subject to (1) NECA’s concurrent transfer
to GeoXplor of a royalty on the production of Vanadium & Uranium and other
commercially viable minerals from the Property as described in subsection c(2)
of Section 2 and Exhibit “B” of this Agreement and (2) a further agreement to
pay an additional bonus as specified in subsection c of Section 2 of this
Agreement.


2.           Consideration to GeoXplor


a.           Payments - NECA shall pay GeoXplor in consideration of the grant of
the exploration license and other rights granted under this Agreement the
following:


(1)           February 28,
2011                                                                              
  $50,000.00


(2)           May 31,
2011                                                                                        
$50,000.00


                (3)           1st year anniversary of the Effective
Date                                                                           $100,000.00


(4)           2nd year anniversary of the Effective
Date                                                                           $100,000.00


(5)           3rd year anniversary of the Effective
Date                                                                           $100,000.00


(6)           4th year anniversary of the Effective
Date                                                                           $100,000.00


b.           Stock Transfer – As additional consideration, the Purchase Price
shall include the issuance of 1,250,000 Shares, subject to such conditions as
may be imposed by the rules and regulations of the United States Securities and
Exchange Commission, as follows:


(1)           Five Hundred Thousand (500,000) Shares on execution of this
Agreement;


(2)           Two Hundred Fifty Thousand (250,000) Shares on or before the date
one year from the Effective Date of this Agreement; and

 
12

--------------------------------------------------------------------------------

 


(3)           Two Hundred Fifty Thousand (250,000) Shares on or before the date
two years from the Effective Date of this Agreement.


(4)           Two Hundred Fifty Thousand (250,000) Shares on or before the date
three years from the Effective Date of this Agreement;


provided, further, that NECA undertakes the obligation to perform any filings or
other actions required to timely complete the stock transfers specified above.


c.           Conditions for Transfer of Title and Subsequent Limitations –


(1)           At such time as the NECA has completed the payments and stock
transfers specified in subsections a and b of this Section 3, and has completed
the expenditures for Work specified in subsection f of Section 4, the Property
shall be transferred to NECA by Quitclaim Deed.


(2)           Concurrently with the transfer of title to NECA, NECA shall convey
a “Net Value Royalty” on production of Vanadium & Uranium and other minerals
from the Property measured by three percent (3.0%) of the gross proceeds
received by the NECA from the sale or other disposition of Vanadium & Uranium or
other Vanadium & Uranium compounds less (i) transportation of the product from
the place of treatment to the purchaser, (ii) all handling and insurance charges
associated with the transportation, and (iii) any taxes associated with the sale
or disposition of the product (excluding any income taxes of NECA).  The Net
Value Royalty shall be divided between GeoXplor and First Liberty Power Corp.
(the transferor of rights in the Property under a prior Agreement), two and
one-half percent (2.5%) to GeoXplor and one-half percent (0.5%) to First Liberty
Power Corp.  NECA shall have the further right to purchase up to two percent
(2%) of the Net Value Royalty from GeoXplor, in whole percentage points, for One
Million Dollars ($1,000,000) for each one percent (1%).


(3)           If NECA, its assignee or a joint venture including NECA, (i)
delivers to its Board of Directors or applicable other management a feasibility
study recommending mining of Vanadium & Uranium carbonate or other Vanadium &
Uranium compound from the Property and such Board of management authorizes
implementation of a mining plan, or (ii) sells, options, assigns, disposes or
otherwise alienates all or a portion of its interest in the Property, NECA shall
pay GeoXplor an additional bonus of Five Hundred Thousand Dollars ($500,000) in
cash or shares of NECA.  The election to obtain cash or shares of NECA shall be
at the sole election of GeoXplor.


d.           Method of Making Payments - All payments required under this
Agreement may be mailed or delivered to GeoXplor's address or to any single
depository as GeoXplor may instruct.  Upon making payment to the authorized
agent or depository, NECA shall be relieved of any responsibility for the
distribution of such payment to GeoXplor.  The delivery or the deposit in the
mail of any payment hereunder on or before the due date thereof shall be deemed
timely payment hereunder.

 
13

--------------------------------------------------------------------------------

 
3.           Inspection


Both GeoXplor or NECA (or their respective agents), may enter upon the Property
or processing facilities to inspect the same at such times and upon such notice
to the other party as shall not unreasonably or unnecessarily hinder or
interrupt the operations of NECA.  At such time as a royalty is conveyed to
GeoXplor, the royalty document shall include a right of inspection of the
Property and the books and records used for the calculation of royalty and the
right to audit on an annual basis.


4.           Obligations of NECA


a.           Conduct of Operations – All work performed on the Property by NECA
pursuant its rights under this Agreement or by GeoXplor pursuant to its
activities as the operator to implement Work authorized by NECA, shall be done
in a good and workmanlike manner and in compliance with all state or federal
laws and regulations governing such operations.


b.           Protection from Liens – NECA shall pay all expenses incurred or
authorized by it in its activities on the Property and shall allow no liens
arising from any act of NECA to remain upon the Property; provided, however,
that NECA shall not be required to remove any such lien as long as NECA is
contesting in good faith the validity or amount thereof.


c.           Indemnity – NECA shall indemnify GeoXplor against and hold GeoXplor
harmless from any suit, claim, judgment or demand whatsoever arising out of
negligence on the part of NECA in the exercise of any of its rights pursuant to
this Agreement, provided that if GeoXplor or any person or instrumentality
acting on GeoXplor's behalf shall have been a contributing cause to the event
giving rise to such suit, claim, demand or judgment, NECA 's obligation to
indemnify GeoXplor shall not exceed NECA 's liability under the laws applicable
to the event giving rise to such suit, claim, demand or judgment.  Likewise,
GeoXplor shall similarly indemnify NECA from claims arising out of its
negligence in the conduct of its activities as operator to implement Work
authorized by NECA.


d.           Payment of Taxes – NECA shall pay all taxes levied against the
Property and any improvements on the Property.  NECA shall have the right to
contest, in the courts or otherwise, the validity or amount of any taxes or
assessments, before it shall be required to pay the same.  If this Agreement is
terminated or otherwise expires, any taxes that are NECA's responsibility shall
be prorated for the calendar year of expiration or termination as of the date
NECA has removed its equipment, facilities and improvements from the Property.

 
14

--------------------------------------------------------------------------------

 

e.           Maintenance – NECA shall timely pay and make the appropriate record
of the payment of the claim maintenance fee or any other fee required under
state or federal law to maintain the unpatented mining claims included within
the Property for each assessment year during which this Agreement continues in
force beyond September 1 of the applicable assessment year.


f.           Work Commitment – Before the expiration of four (4) years from the
Effective Date, NECA shall expend not less than One Million Dollars ($1,000,000)
in Mineral Exploration and Development Testing ("Work").  The Work shall be
scheduled to expend not less than One Hundred Fifty Thousand Dollars ($150,000)
during the first year, Two Hundred Thousand Dollars ($200,000) during the second
year, Three Hundred Fifty Thousand Dollars ($350,000) during the third year,
Five Hundred Thousand Dollars ($500,000) during the fourth year, nothing during
the fifth year, and Production during the sixth year. The nature, place and
conduct of such Work shall be at the sole discretion of NECA and the amount of
the expenditures shall be determined by the direct cost to NECA of Work
performed.  GeoXplor shall undertake to perform such Work as directed by NECA
under Work plans provided to GeoXplor on a periodic or as needed basis.  NECA’s
performance of Work shall otherwise conform to the Work plan and shall conform
to industry standards.  Any expenditure in excess of the amount required for any
annual period shall be applicable against expenditures required for the
succeeding year or years.


5.         Title Matters


a.           Representations and Warranties Related to the Property – GeoXplor
represents and warrants to NECA that:  (1) the unpatented mining claims
constituting the Property have been located and appropriate record made thereof
in compliance with the laws of the United States and the laws of the State of
Nevada, (2) the claim maintenance fees have been paid for the year beginning on
September 1 prior to the effective date of this Agreement and appropriate record
made thereof; (3) there is no claim of adverse mineral rights affecting the
Property, (4) subject to the paramount interest of the United States, GeoXplor
controls the full undivided possessory title to the Property, and (5) GeoXplor's
possessory right to the Property is free and clear of all liens and
encumbrances.


b.           Joint Representations – NECA and GeoXplor jointly represent and
warrant that each company: (1) have the full right, power and capacity to enter
into this Agreement upon the terms set forth herein, (2) is incorporated,
organized and in good standing under the laws of the state of its incorporation
and is qualified to do business and is in good standing in the State of Nevada;
(3) has obtained all necessary corporate and shareholder approvals and no
further action on the part of its directors or shareholders is necessary or
desirable to make this Agreement valid and binding; and (4) neither the
execution and delivery of this Agreement nor any of the agreement referred to
herein or contemplated hereby, nor the consummation of the transactions hereby
contemplated conflict with any agreement to which it is a party and by which it
is currently bound.

 
15

--------------------------------------------------------------------------------

 
c.           Title Documents; Data – Upon written request of NECA at any time
during the term hereof, GeoXplor shall promptly deliver to NECA copies of all
title documents affecting the Property that GeoXplor has in its possession.  If
GeoXplor is in possession or knows the whereabouts of technical data concerning
the mineral estate of the Property, GeoXplor shall, at NECA’s expense, furnish
copies of such materials to NECA or notify NECA of the location of such
information.


d.           Title Defects, Defense and Protection – NECA has, during its
initial due diligence examination of the Property prior to the Effective Date,
examined and approved GeoXplor’s title to the Property.  If title to any of the
Property is contested or questioned by any person, entity or governmental agency
GeoXplor and NECA shall undertake such actions as may be required to perfect,
defend or initiate litigation to protect such title.  In that event, all costs
of such action shall be paid by NECA and shall be a credit toward the Work
obligations of subsection f of Section 4.
e.           Amendment and Relocation of Mining Claims – NECA shall have the
right, upon prior consultation with GeoXplor, to amend or relocate the
unpatented claims which are subject to this Agreement.  The location notices of
any such amended or related claims shall be approved by GeoXplor.


f.           Change of Law – If the law of the United States concerning
acquisition of mineral rights on federally managed lands is repealed, amended,
or new legislation is enacted, NECA shall have the right, at its expense, to
take whatever action it deems appropriate to preserve a right to explore for,
develop, and mine minerals from the Property.  If NECA elects to take any action
under the terms of this subsection, it shall first notify GeoXplor in writing
setting forth the nature of the proposed action and an explanation
thereof.  GeoXplor agrees to cooperate with NECA and execute whatever documents
are deemed necessary by NECA to accomplish such action.  Nothing in this
subsection shall impose any obligation upon NECA to take any action, or diminish
the right of GeoXplor to take action it deems appropriate; provided, however,
that if GeoXplor chooses to take any action, it will first inform NECA of the
nature of such contemplated action.


g.           General – Nothing herein contained and no notice or action which
may be taken under this Section 5 shall limit or detract from NECA 's right to
terminate this Agreement in the manner hereinafter provided.


6.           Termination; Removal of Property; Data


a.           Termination by GeoXplor – If NECA defaults in the performance of
its obligations specified in this Agreement, GeoXplor shall give NECA written
notice specifying the default.  If the default is not cured within thirty (30)
days after NECA has received the notice, or if NECA has not within that time
begun action to cure the default and does not thereafter diligently prosecute
such action to completion, GeoXplor may terminate this Agreement by delivering
to NECA written notice of such termination.  GeoXplor's right to terminate this
Agreement shall be its sole remedy for any failure to make payments required
under Section 2.  If NECA in good faith disputes the existence of a default,
NECA shall initiate appropriate action in a court of competent jurisdiction
within the 30-day period and the time to cure shall run from the date of a final
determination that a default exists.  GeoXplor shall have no right to terminate
this Agreement except as set forth in this subsection a of Section 6.

 
16

--------------------------------------------------------------------------------

 
 
b.           Termination by NECA – NECA shall have the right to terminate this
Agreement at any time by written notice from NECA to GeoXplor.


c.           Termination of GeoXplor as Operator – If GeoXplor defaults in the
performance of its duties and obligations to perform plans for the performance
of Work as specified in subsection f of Section 4 of this Agreement, NECA shall
give GeoXplor written notice specifying the default and the same provisions
specified in subsection a of this Section 6 shall apply.  If the default is not
cured, or other appropriate action taken, GeoXplor’s designation as operator
shall terminate.  The termination of GeoXplor as operator shall not release the
NECA from its obligation to complete the expenditures of Work required under
subsection f of Section 4.


d.           Effect of Termination – From and after the date of termination of
this Agreement by either party, all right, title and interest of the parties
under this Agreement shall terminate, and neither party shall be required to
make further payments or perform any further obligations hereunder concerning
the Property, except payments and obligations, the commitment to pay or the due
dates for the payment or performance of which occur prior to the termination
date.


e.           Removal of Property – Upon any termination or expiration of this
Agreement, NECA shall have a period of three (3) months from and after the
effective date of termination within which it may elect to remove from the
Property all of its machinery, buildings, structures, facilities, equipment and
other property of every nature and description erected, placed or situated
thereon, except supports placed in shafts, drifts or openings in the
Property.  Failure of NECA to so remove the same shall constitute an abandonment
by NECA to GeoXplor of the same; provided, however, that NECA may still be
required to remove such property upon notice from GeoXplor at any time during
the three-month period and thirty (30) days thereafter.


f.           Delivery of Data – If this Agreement is terminated, upon written
request given by GeoXplor within thirty (30) days of said termination, NECA
shall, within a reasonable time, furnish GeoXplor copies of all available
noninterpretive exploration, development and mining data pertaining to the
Property prepared by or for NECA.


g.           Relinquishment of Record - If this Agreement is terminated or
otherwise expires, NECA shall provide GeoXplor with a recordable document
sufficient to provide notice that NECA no longer asserts rights to the Property
under this Agreement.

 
17

--------------------------------------------------------------------------------

 
7.           Share Matters


GeoXplor represents and warrants to NECA that it is an “accredited” investor as
that term is defined in Rule 501 of Regulation D promulgated under the United
States Securities Act of 1933, as amended, and acknowledges and agrees that the
Shares will be issued in accordance with all applicable securities laws and will
be subject to hold periods and restrictions on resale in accordance with
applicable securities laws and it is GeoXplor’s responsibility to determine what
those hold periods and restrictions are before selling or otherwise transferring
any Shares.


8.           Notices


Any notice or communication required or permitted hereunder shall be effective
when personally delivered or deposited, postage prepaid, certified or
registered, in the United States mail to the addresses specified above.  Either
party may, by notice to the other given as aforesaid, change its mailing address
for future notices.


9.           Confidentiality


Each of the parties agrees that all information obtained under the terms of this
Agreement will not be publicly disclosed or used other than for the activities
contemplated hereunder except as required by law or by the rules and regulations
of any regulatory authority or stock exchange having jurisdiction or with prior
written consent of the other party, such consent not to be unreasonably
withheld.


10.           Binding Effect; Assignment


This Agreement shall not be assigned by NECA except to a wholly owned
subsidiary, in which case the NECA shall guarantee the performance of the
assignee.  GeoXplor may assign all or any portion of its right to the royalty
provided hereunder.


11.           Force Majeure


If NECA is delayed or interrupted in or prevented from exercising its rights or
performing its obligations, as herein provided, by reasons of "force majeure,"
then, and in all such cases, NECA shall be excused, without liability, from
performance of its obligations set forth in this Agreement (except as to
obligations to pay money as set forth in Sections 2 and 4), but the provisions
shall again come into full force and effect upon the termination of the period
of delay, prevention, disability or condition.  "Force majeure" includes all
disabilities arising from causes beyond the reasonable control of NECA;
including, without limitation, acts of God, accidents, fires, damages to
facilities, labor troubles, unavailability of fuels, supplies and equipment,
orders or requirements of courts or government agencies, or the inability to
obtain environmental clearance or operating permits that may be required by
governmental authorities.  If a condition of force majeure is declared, the due
dates for any performance (excluding time for payment of monies) hereunder shall
be extended for the period of the disability.

 
18

--------------------------------------------------------------------------------

 
12.           Memorandum


The parties to this Agreement agree to execute and record a Memorandum of this
Agreement in a form sufficient to constitute record notice to third parties of
the rights granted hereunder, which may be recorded in the official records of
San Juan County, Utah.


13.           Construction


a.           Governing Law - This Agreement shall be construed by the internal
laws but not the laws of conflict of the State of Nevada.


b.           Headings - The headings used in this Agreement are for convenience
only and shall not be deemed to be a part of this Agreement for purposes of
construction.


c.           Entire Agreement - All of the agreements and understandings of the
parties with reference to the Property are embodied in this Agreement, and this
Agreement supersedes all prior agreements or understandings between the parties.


d.           No Implied Covenants – It is expressly agreed that no implied
covenant or condition whatsoever shall be read into this Agreement relating to
any time frame as the measure of diligence for any operations of NECA hereunder.


14.           Further Assurances


The parties agree to perform all acts and execute all documents that may be
necessary to carry out the spirit and intent of this Agreement.


SIGNED, effective as of the date recited above.


GeoXplor
CORP.                                                                             
NEW AMERICA ENERGY CORP.






By: /s/ Clive Ashworth                                           By /s/ Rick
Walchuk                                                                
Authorized
Signatory                                                                           Authorized
Signatory

 
19

--------------------------------------------------------------------------------

 

Exhibit “A”
Property Description


The “Property” subject to the forgoing Agreement consists of the following
unpatented lode mining claims situated in San Juan County, Utah, the names of
which, the serial number assigned by the Utah State Office of the Bureau of Land
Management, the situs of the claims on the ground according to the public land
survey system and the place of record of the location notice thereof in the
official records of San Juan County, are as follows:


Claim Name
BLM Serial No.
Township
Range
Section
County Record
FM 1
UMC 378055
28 South
25 East
25
 
FM 2
UMC 378056
28 South
25 East
25
 
FM 3
UMC 378057
28 South
25 East
25
 
FM 4
UMC 378058
28 South
25 East
25
 
FM 5
UMC 378059
28 South
25 East
25
 
FM 6
UMC 378060
28 South
25 East
25
 
FM 7
UMC 378061
28 South
25 East
25
 
FM 8
UMC 378062
28 South
25 East
25
 
FM 9
UMC 378063
28 South
25 East
25
 
FM 10
UMC 378064
28 South
25 East
25
 
FM11
UMC 378065
28 South
25 East
25
 
FM12
UMC 378066
28 South
25 East
25
 
FM 13
UMC 378067
28 South
25 East
25
 
FM 15
UMC 378069
28 South
25 East
25
 
FM 17
UMC 378071
28 South
25 East
25
 
FM 19
UMC 378073
28 South
25 East
25
 
FM 21
UMC 378075
28 South
25 East
25
 
FM 23
UMC 378077
28 South
25 East
25
 
FM 25
UMC 378079
28 South
25 East
25
             
FIRE 14
UMC 380829
28 South
25 East
25
 
FIRE 16
UMC 380830
28 South
25 East
25
 
FIRE 18
UMC 380831
28 South
25 East
25
 
FIRE 20
UMC 380832
28 South
25 East
25
 
FIRE 22
UMC 380833
28 South
25 East
25
 
FIRE 24
UMC 380834
28 South
25 East
25
 
FIRE 26
UMC 380835
28 South
25 East
25
 
FIRE 40
UMC 381077
28 South
25 East
25
             
FP 2
UMC 391722
28 South
25 East
25
 
FP 3
UMC391723
28 South
25 East
25
 
FP 4
UMC 391724
28 South
25 East
25
 
FP 6
UMC 391725
28 South
25 East
25
 
FP 8
UMC 391726
28 South
25 East
25
 

 
 
20

--------------------------------------------------------------------------------

 
Claim Name
BLM Serial No.
Township
Range
Section
County Record

           
FM 59
UMC 386212
28 South
25 East
26
 
FM 60
UMC 386213
28 South
25 East
26
 
FM 61
UMC386214
28 South
25 East
26
 
FM 62
UMC 386215
28 South
25 East
26
 
FM 63
UMC 386216
28 South
25 East
26
 
FM 64
UMC 386217
28 South
25 East
26
 
FM 65
UMC 386218
28 South
25 East
26
 
FM 67
UMC 391170
28 South
25 East
26
 
FM 69
UMC 391171
28 South
25 East
26
 
FM 71
UMC 391172
28 South
25 East
26
 
FM 73
UMC 391173
28 South
25 East
26
 
FM 75
UMC 391174
28 South
25 East
26
 
FM 77
UMC 391175
28 South
25 East
26
 
FM 79
UMC 391176
28 South
25 East
26
 
FM 81
UMC 391177
28 South
25 East
26
 
FM 66
UMC 386219
28 South
25 East
23
 
FM 68
UMC 386221
28 South
25 East
23
 
FM 70
UMC 386223
28 South
25 East
23
 
FM 72
UMC 386225
28 South
25 East
23
 
FM 74
UMC 386227
28 South
25 East
23
 
FM 76
UMC 386229
28 South
25 East
23
 
FM 78
UMC 386231
28 South
25 East
23
 
FM 80
UMC 386233
28 South
25 East
23
 
FM 82
UMC 391178
28 South
25 East
23
             
UV 1
UMC 409924
28 South
25 East
23
 
UV 7
UMC 409930
28 South
25 East
23
 
UV 8
UMC 409931
28 South
25 East
23
 
UV 9
UMC 409932
28 South
25 East
23
 
UV10
UMC409933
28 South
25 East
23
 
UV 11
UMC409934
28 South
25 East
23
 
UV 12
UMC 409935
28 South
25 East
23
 
UV 13
UMC 409936
28 South
25 East
23
 
UV 14
UMC 409937
28 South
25 East
23
 
UV15
UMC 409938
28 South
25 East
26
 
UV 16
UMC 409939
28 South
25 East
26
 
UV 17
UMC 409940
28 South
25 East
26
 
UV 18
UMC 409941
28 South
25 East
26
 
UV 19
UMC 409942
28 South
25 East
26
 
UV 20
UMC 409943
28 South
25 East
26
 
UV 21
UMC 409944
28 South
25 East
26
 

 
 
21

--------------------------------------------------------------------------------

 
 
Claim Name
BLM Serial No.
Township
Range
Section
County Record

           
FP 67
UMC 391728
28 South
25 East
24
 
FP 69
UMC 391729
28 South
25 East
24
 
FP 71
UMC 391730
28 South
25 East
24
 
FP 73
UMC 391731
28 South
25 East
24
 
FP 75
UMC 391732
28 South
25 East
24
 
FP 77
UMC 391733
28 South
25 East
24
 
FP 79
UMC 391734
28 South
25 East
24
 
FP 81
UMC 391735
28 South
25 East
24
 
FP 83
UMC 391736
28 South
25 East
24
 
FP 85
UMC 391737
28 South
25 East
24
 




 
22

--------------------------------------------------------------------------------

 

Exhibit “B”
(Royalty Provisions)


If the Property is conveyed to New America Energy Corp. (“NECA”), under the
terms of the foregoing Purchase Agreement, NECA shall convey to GeoXplor Corp.
(“GeoXplor”) and First Liberty Power Corp. (FLPC) (collectively the “Royalty
Holders”), a “Royalty” on the Net Value of Vanadium & Uranium or other Vanadium
& Uranium compounds or products (“Minerals”), as defined in the foregoing
Purchase Agreement, which Royalty conveyance shall include the following terms
and conditions:


1.           Payment of Royalty


a.           Frequency of Payment of Royalty.  Royalty shall be due and payable
within thirty (30) business days after the sale proceeds are received from any
purchaser of Mineral produced from the Property.


b.           Method of Making Payments.  All payments required hereunder may be
mailed or delivered to any single depository as GeoXplor may instruct.  If the
party paying the Royalty (the “Payor”) makes a payment or payments on account of
the Royalty in accordance with the provision of this Exhibit “B,” it will have
no further responsibility for distribution of the Royalty.  All charges of the
agent, trustee or depository will be borne solely by the party (ies) receiving
payments of Royalty.  The delivery or the deposit in the mail of any payment
hereunder on or before the due date thereof shall be deemed timely payment
hereunder.


2.           Records and Reports


a.           Records, Inspection and Audit. Within one hundred and forty (140)
days following the end of each calendar year, commencing with the year in which
the Property (or any portion thereof) is brought into commercial production (not
inclusive of any bulk sampling programs or pilot plant or test operations), the
Payor shall deliver to GeoXplor a statement of the Royalty paid for said
calendar year.  GeoXplor (or its designated agent) shall have the right within a
period of ninety (90) days from receipt of such statement to inspect the Payor’s
books and records relating thereto and to conduct an independent audit of such
books and records at its own cost and expense.


b.           Objections.  If GeoXplor does not request an inspection of the
Payor’s books and records during the ninety (90) day period referred to in the
preceding paragraph, all payments of Royalty for the annual period will be
considered final and in full satisfaction of all obligations of the payor with
respect thereto.  If GeoXplor elects to question any calculation of Royalty,
GeoXplor shall deliver to the Payor a written notice (the “Objection Notice”)
within ninety (90) days after receipt by GeoXplor of the final statement.  If
such audit determines that there has been a deficiency or an excess in the
payment made to GeoXplor, such deficiency or excess will be resolved by
adjusting the next payment or due hereunder.  GeoXplor will pay all the costs
and expenses of such audit unless a deficiency of five percent (5%) or more of
the amount due is determined to

 
23

--------------------------------------------------------------------------------

 
exist.  The Payor will pay the costs and expenses of such audit if a deficiency
of five percent (5%) or more of the amount due is determined to exist.  All
books and records used and kept by the Payor to calculate the Royalty due
hereunder will be kept in accordance with generally accepted accounting
principles.


c.           Evidence of Maintenance of the Claims.  The Payor shall deliver to
GeoXplor, not later than the date two weeks prior to the date for the payment of
annual claim maintenance fees for the Property, evidence that the fee has been
timely paid.


d.           Agent.  For purposes of exercising any rights under Sections 1 and
2 of these royalty provisions, GeoXplor (or its designated successor) shall be
the agent of the Royalty Holders.


3.           Inurement


The Royalty shall run with the land and be binding on all subsequent owners of
the Property, including any amendments, relocations, patents of the same or
additional or alternative rights to mine as may be acquired for the same land
included within the Property as a result of any changes in the mineral laws of
the United States.


4.           Assignments by Royalty Holders


Any Royalty Holder may transfer, pledge, mortgage, charge or otherwise encumber
all or any part of its rights, title and interest in and to its Royalty;
provided, however, that the Payor shall be under no obligation to make its
payments hereunder to such assignee, transferee, pledge or other third party
until the Payor’s receipt of notice concerning the assignment or transfer.

 
24

--------------------------------------------------------------------------------

 

